Case 2:20-cv-01886-WJM-MF Document 5 Filed 02/26/20 Page 1 of 1 PageID: 155



               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY



IN RE MOTION TO COMPEL                      Case No. 2:20-cv-01886-WJM-MF
COMPLIANCE WITH RULE 45
SUBPOENA ISSUED TO ETHICARE
ADVISORS, INC.



                                    ORDER

      AND NOW, this                      day of   feó FU4 ry’     -,   2020, upon

consideration of the Application for Extension of Time to Respond made by

Respondent EthiCare Advisors, Inc. it is hereby ORDERED that the application is

GRANTED, and Respondent may file an opposition to Plaintiffs’ motion to

compel (Dkt. 1) on or before March 16.




                             NON. YALC
